Case 1:19-cv-00567-CFC-CJB Document 80 Filed 03/25/20 Page 1 of 16 PageID #: 1787




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

  CAREDX, INC. and THE BOARD OF                    )
  TRUSTEES OF THE LELAND STANFORD                  )
  JUNIOR UNIVERSITY,                               )
                                                   )
                        Plaintiffs,                )
                                                   )   C.A. No. 19-567 (CFC) (CJB)
         v.                                        )   CONSOLIDATED
                                                   )
  NATERA, INC.,                                    )   JURY TRIAL DEMANDED
                                                   )
                        Defendant.                 )

                      NATERA, INC’S FIRST AMENDED COMPLAINT

         Natera, Inc. (“Natera”) submits this First Amended Complaint against CareDx, Inc.

  (“CareDx”), amending the Complaint filed in C.A. No. 20-038-CFC-CJB on January 13, 2020.

  Natera hereby alleges as follows:

                                      NATURE OF THE ACTION

         1.      Natera brings this claim for patent infringement to compel CareDx to stop

  infringing Natera’s patents and to compensate Natera for CareDx’s blatant infringement of

  Natera’s patented technology.

         2.      Founded in 2004, Natera (f.k.a Gene Security Network) is a pioneering genetics

  and bioinformatics company with industry-leading diagnostics products. Natera is dedicated to

  improving disease management for reproductive health, oncology, and organ transplantation. For

  well over a decade, Natera has been researching, developing, and commercializing non-invasive

  methods for analyzing DNA in order to help patients and doctors manage diseases.

  These ongoing efforts have given rise to a number of novel and proprietary genetic testing

  services to assist with life-saving health management.
Case 1:19-cv-00567-CFC-CJB Document 80 Filed 03/25/20 Page 2 of 16 PageID #: 1788




         3.      Natera’s pioneering and ongoing innovation is especially evident in the area of

  cell-free DNA (“cfDNA”)-based testing. In the cfDNA field, Natera has developed unique and

  highly optimized cfDNA-based diagnostic methods that can be used to non-invasively test for a

  range of conditions. Natera developed an industry-leading cfDNA test, Panorama, which

  showcases its mastery of cfDNA in the field of non-invasive prenatal diagnostics. It is

  considered the industry leading test in this space, with over two million tests performed

  commercially, and with more than twenty-six peer-reviewed publications. Natera has also

  applied its cfDNA platform to the challenge of assessing organ transplant rejection. Natera’s

  cfDNA testing methods are simpler and less invasive than traditional biopsy methods used to

  evaluate transplant health, and also are more sensitive and specific, and less variable, than

  current assessment tools—including biomarkers such as serum creatine—across all types of

  kidney transplant rejection. Natera has developed its cfDNA technology for approval in the

  clinical setting in order to provide patients with tools for early, clinically meaningful rejection

  assessment. As such, Natera was awarded approval for coverage by Medicare.

         4.      Natera’s cfDNA platform is the product of well over a decade of hard work and

  investment of, on average, more than fifty million dollars per year in research and development.

  Natera has expended substantial resources researching and developing its technologies and

  establishing its reputation among physicians, insurers, and regulators as a company committed to

  sound science and consistently accurate, reliable results. This research, and the resulting

  technological innovations therefrom, are protected by a substantial patent portfolio, with over

  200 patents issued or pending worldwide.

         5.      Among these patented inventions are U.S. Patent No. 10,526,658 (the “’658

  patent”) and U.S. Patent No. 10,597,724 (the “’724 patent”), each of which CareDx infringes. In




                                                  2
Case 1:19-cv-00567-CFC-CJB Document 80 Filed 03/25/20 Page 3 of 16 PageID #: 1789




  its efforts to improve upon the standard of care in the transplant space, Natera has leveraged its

  own technologies such as the inventions disclosed and claimed in the ’658 patent and ’724

  patent. By contrast, CareDx has used Natera’s patented cfDNA technology without permission

  and in violation of the patent laws, while asserting only the patents of others (e.g., Stanford) to

  create the false impression that it is a true innovator. CareDx must be held accountable for its

  infringement.

         6.       Natera is the legal owner by assignment of the ’658 patent, which was duly and

  legally issued by the United States Patent and Trademark Office (“USPTO”) on January 7, 2020.

         7.       Natera is the legal owner by assignment of the ’724 patent, which was duly and

  legally issued by the United States Patent and Trademark Office (“USPTO”) on March 24, 2020.

         8.       Natera seeks monetary damages and injunctive relief to address ongoing

  infringement by CareDx of its valuable patents.

                                           THE PARTIES

         9.       Natera is a Delaware corporation with its principal place of business at 201

  Industrial Road, Suite 410, San Carlos, California 94070.

         10.      CareDx is a Delaware corporation with its principal place of business at 3260

  Bayshore Boulevard, Brisbane, California 94005.

                                   JURISDICTION AND VENUE

         11.      This is a civil action for patent infringement arising under the patent laws of the

  United States, 35 U.S.C. §§ 1 et seq.

         12.      This Court has subject matter jurisdiction over the matters asserted herein under

  28 U.S.C. §§ 1331 and 1338(a).




                                                    3
Case 1:19-cv-00567-CFC-CJB Document 80 Filed 03/25/20 Page 4 of 16 PageID #: 1790




         13.     CareDx is subject to this Court’s personal jurisdiction at least because CareDx is a

  Delaware corporation, and because CareDx filed its own actions against Natera, Case Nos. 19-

  cv-00567-CFC-CJB and 19-cv-00662-CFC-CJB, in this District.

         14.     In addition, CareDx is subject to this Court’s personal jurisdiction because, on

  information and belief, CareDx, directly or indirectly, uses, offers for sale, and/or sells AlloSure

  and other related or similar products throughout the United States and within this District.

  CareDx has infringed and continues to infringe Natera’s patents in this District by, among other

  things, engaging in infringing conduct within and directed at or from this District and purposely

  and voluntarily placing its infringing products, including AlloSure and others, into the stream of

  commerce with the expectation that the infringing products will be used in this District.

         15.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1400(b). As

  discussed above, CareDx is incorporated in this District and thus resides in this District.

                                    FACTUAL BACKGROUND

                                   Natera’s History of Innovation

         16.     Since 2004, Natera has been a global leader in genetic testing, diagnostics, and

  DNA testing, including cfDNA testing. Natera’s mission is to improve the management of

  disease worldwide and focuses on reproductive health, oncology, and organ transplantation. To

  improve the management of these conditions, Natera has developed novel technologies to make

  significant and accurate clinical assessments from the miniscule amounts of cfDNA present in a

  single blood sample. These technologies include methods to manipulate cfDNA in

  unconventional ways in order to capture information about genetic variations (“polymorphisms”)

  in cfDNA and usefully transform that information for noninvasive testing. Natera develops and

  commercializes its own innovative, non-traditional methods for manipulating and analyzing




                                                   4
Case 1:19-cv-00567-CFC-CJB Document 80 Filed 03/25/20 Page 5 of 16 PageID #: 1791




  cfDNA, and offers a host of proprietary cfDNA genetic testing services to the public to assist

  patients and doctors to evaluate and track critical health concerns.

            17.   Since its founding, Natera has researched, developed, and released ten molecular

  tests with applications in prenatal diagnostics, cancer, and organ transplants, many of which are

  available through major health plans, or covered by Medicare or Medicaid, and therefore

  available to most patients in need of those tests. Natera’s tests have helped more than two

  million individuals to date. Natera’s robust laboratory now processes tens of thousands of tests

  per month from the United States and internationally, improving the ability of physicians to

  monitor and manage crucial health issues and patients to prosper around the world.

            18.   Building on these innovations, in 2019 Natera launched its patented next-

  generation cfDNA diagnostic test for evaluating organ transplant health called “Prospera.”

  Prospera is designed to be, and is, the most precise medical testing regime for early, clinically

  meaningful transplant rejection assessment. Prospera assesses the risk of transplant rejection with

  greater precision than the existing standard of care. Earlier tools for diagnosing organ transplant

  rejection are either invasive or inaccurate. Prospera was created to help physicians improve

  transplant survival by enabling them to optimally suppress immune-system-mediated rejection in

  transplant recipients while avoiding unnecessary and invasive biopsies of the transplanted organ

  itself.

            19.   Prospera has been clinically and analytically validated for performance over all

  donor types, rejection types, and clinical presentations. Prospera also is the first diagnostic test

  with high sensitivity to both T-cell mediated and antibody mediated rejection. Prospera’s unique

  ability to identify T-cell mediated rejection (“TCMR”) gives a more comprehensive view of a

  patient’s rejection status. Prospera also is the first transplant test to publish the detection of




                                                   5
Case 1:19-cv-00567-CFC-CJB Document 80 Filed 03/25/20 Page 6 of 16 PageID #: 1792




  subclinical rejection, which occurs in 20-25% of patients in the first two years post-

  transplant, and is considered a major driver of transplant failure.

         20.     Prospera’s validation led Medicare to issue a draft Local Coverage Determination

  (“LCD”) for Prospera in March 2019. In its draft LCD, Medicare determined that “[t]he evidence

  is sufficient to support that Prospera provides a non-invasive assessment tool to assess for the

  presence of active allograft rejection.” Furthermore, the LCD established that the “evidence also

  supports that Prospera identifies both ABMR [antibody-mediated rejection] and TCMR [T-cell

  mediated rejection], and it is validated to detect subclinical AR [active rejection].” The LCD

  was finalized after receiving overwhelming public support, with the vast majority of public

  comments being positive. Natera received nearly four times as many supportive letters than not.

  In fact, the only three letters submitted which did not support the coverage were submitted either

  by CareDx itself, by self-identified paid advocates of CareDx or, on information and belief, by

  known CareDx advisors—all in an attempt by CareDx to interfere with Natera’s

  commercialization efforts.

         21.     Natera’s history of and dedication to innovation in the analysis and testing of

  cfDNA has resulted in a world-class patent portfolio, with over 86 patents issued to date. Natera

  has well over 100 additional patent applications currently under review before the United States

  Patent & Trademark Office (“USPTO”) and other patent offices around the world.

                                                CareDx

         22.     CareDx is a molecular diagnostics company that develops and commercializes

  testing products for transplant recipients.




                                                    6
Case 1:19-cv-00567-CFC-CJB Document 80 Filed 03/25/20 Page 7 of 16 PageID #: 1793




         23.     CareDx markets and sells its own transplant diagnostic products including, among

  others, AlloSure, AlloSure Heart, AlloSure Kidney, KidneyCare, HeartCare, and AlloSeq

  cfDNA (the “CareDx Products”).

         24.     On information and belief, AlloSure and at least the other CareDx Products

  infringe the ’658 patent and the ’724 patent. These patents cover innovative, non-traditional

  methods for manipulating and measuring DNA from a first individual in a biological sample of a

  second individual. As set forth below, CareDx’s infringing products incorporate or use

  technology that is protected by the ’658 and ’724 patents owned by Natera. CareDx has used

  Natera’s patented technology without payment or permission.

                                          The ’658 Patent

         25.     The ’658 patent, issued on January 7, 2020, is titled “Methods for Simultaneous

  Amplification of Target Loci.” Joshua Babiarz, Tudor Pompiliu Constantin, Lane A. Eubank,

  George Gemelos, Matthew Micah Hill, Huseyin Eser Kirkizlar, Matthew Rabinowitz, Onur

  Sakarya, Styrmir Sigurjonsson, and Bernhard Zimmerman are the named inventors, and they

  invented this technology as part of Natera’s innovative research team. Natera is the original and

  current owner by assignment of the ’658 patent. A true and correct copy of the ’658 patent is

  attached hereto as Exhibit A.

         26.     Claim 1 of the ’658 patent recites:

         1. A method for measuring an amount of DNA from a first individual in a biological

         sample of a second individual, comprising:

                 pre-amplifying at least 50 polymorphic loci from cell-free DNA of mixed origin

                        in a single reaction volume to obtain pre-amplified DNA, wherein the cell-

                        free DNA is extracted from the biological sample and comprises DNA




                                                  7
Case 1:19-cv-00567-CFC-CJB Document 80 Filed 03/25/20 Page 8 of 16 PageID #: 1794




                        from the first individual and DNA from the second individual, wherein

                        neither the first individual nor the second individual is a fetus;

                 dividing the pre-amplified DNA into multiple aliquots; amplifying subpools of the

                        polymorphic loci in parallel in individual reaction volumes to obtain

                        amplified DNA, wherein each reaction volume comprises at least one

                        aliquot of the pre-amplified DNA; and pooling the amplified DNA into

                        one pool;

                 sequencing the amplified DNA by high-throughput sequencing and measuring an

                        amount of each allele at the polymorphic loci; and

                 determining the amount of the DNA from the first individual in the biological

                        sample using the amount of each allele at the polymorphic loci.

         27.     The claims of the ’658 patent are not directed to a natural law or natural

  phenomenon. Rather, they are directed to measuring DNA in a sample using synthetic pieces of

  DNA, including amplification products, which are produced using synthetic tools such as

  primers, to provide a novel and innovative solution to problems peculiar to the particular

  problem of amplifying and measuring small amounts of DNA from one individual or organism in

  a biological sample of another individual or organism. The ’658 patent claims are directed to

  specific, unconventional, non-routine methods for overcoming previously unresolved problems

  in this area. Attached hereto as Exhibit F is the Declaration of Professor John Quackenbush,

  Ph.D., which is incorporated here by reference, who further details the technological background

  of the ’658 patent and documents its inventive nature, including its incorporation of an inventive

  concept.




                                                   8
Case 1:19-cv-00567-CFC-CJB Document 80 Filed 03/25/20 Page 9 of 16 PageID #: 1795




                                            The ’724 Patent

         28.      The ’724 patent, issued on March 24, 2020, is titled “System and Method for

  Cleaning Noisy Genetic Data from Target Individuals Using Genetic Data from Genetically

  Related Individuals.”     Matthew Rabinowitz, Milena Banjevic, Zachary Demko, and David

  Johnson are the named inventors, and they invented this technology as part of Natera’s

  innovative research team. Natera is the original and current owner by assignment of the ’724

  patent. A true and correct copy of the ’724 patent is attached hereto as Exhibit G.

         29.      Claim 1 of the ’724 patent recites:

         1.    A method for determining genetic data for DNA from a first individual in a

               biological sample of a second individual, the method comprising:

                      (a) amplifying a plurality of polymorphic loci on cell-free DNA extracted

                          from the biological sample to generate amplified products;

                      (b) measuring an amount of the amplified products by sequencing-by-

                          synthesis to obtain genetic data at the plurality of polymorphic loci;

                      (c) determining the most likely genetic data for DNA from the first individual

                          based on allele frequencies in the genetic data at the plurality of

                          polymorphic loci.

         30.      The claims of the ’724 patent are not directed to a natural law or natural

  phenomenon. Rather, they are directed to an unconventional method for determining genetic data

  for DNA from a first individual in a biological sample of a second individual using synthetic

  pieces of DNA, including amplification products, which are produced using synthetic tools to

  provide a novel and innovative solution to amplifying and measuring small amounts of DNA

  from one individual or organism in a biological sample of another individual or organism.




                                                    9
Case 1:19-cv-00567-CFC-CJB Document 80 Filed 03/25/20 Page 10 of 16 PageID #: 1796




                                      CareDx’s Infringing Acts

         31.     The allegations provided below are exemplary and without prejudice to Natera’s

  infringement contentions. In providing these allegations, Natera does not convey or imply any

  particular claim constructions or the precise scope of the claims. Natera’s claim construction

  contentions regarding the meaning and scope of the claim terms will be provided under the

  Court’s scheduling order and local rules.

         32.     The infringing products include, but are not limited to, the CareDx Products and

  any other infringing method, product, device, or test developed by CareDx.

         33.     As provided in more detail below, each element of at least one claim of each of

  the ’658 and ’724 patents is literally present in the CareDx Products or is literally practiced by

  the processes through which the CareDx Products are practiced. To the extent that any element is

  not literally present or practiced, each such element is present or practiced under the doctrine of

  equivalents.

         34.     On information and belief, CareDx released its AlloSure product for kidney

  transplant recipients to the public in 2017.

         35.     Prior to that release, on November 6, 2016, CareDx—through Grskovic, et al.—

  published a paper in the Journal of Molecular Diagnostics, titled Validation of a Clinical-Grade

  Assay to Measure Donor-Derived Cell-Free DNA in Solid Organ Transplant Recipients, Vol. 18,

  No. 6, pp. 890-902, attached hereto as Exhibit B. As indicated by CareDx’s AlloSure website

  under Sample Preparation (http://www.allosure.com/sample-preparation/), this paper describes

  CareDx’s AlloSure test and methodology. See Exhibit C at 1 (Sample Preparation) (“The test

  design, development, and validation are described in Grskovic et al., J Mol Diagn, 2016.”).

         36.     Performance of CareDx’s AlloSure test, and all variants thereof, and all CareDx

  Products using similar technology, infringe at least one claim of the ’658 patent in the following


                                                  10
Case 1:19-cv-00567-CFC-CJB Document 80 Filed 03/25/20 Page 11 of 16 PageID #: 1797




  ways. AlloSure, and any other CareDx Product that employs similar technology, determines

  genetic data regarding, or measures, cfDNA from a transplant donor in a biological sample of a

  transplant recipient. This is based on targeted amplification of at least 266 single nucleotide

  polymorphisms (“SNPs”) in cfDNA extracted from the transplant recipient’s blood to generate

  amplified products. The at least 266 SNPs in the cfDNA are preamplified in a single multiplex

  reaction. The preamplified material is divided into multiple aliquots and further amplified using

  48 limited complexity multiplexes with 1 to 11 targets per reaction. Index sequences and

  Illumina sequencing adapters are added to each sample DNA by polymerase chain reaction

  (“PCR”), and up to 16 amplified samples are pooled in equimolar amounts, and then sequenced

  with high-throughput sequencing by synthesis on an Illumina Mi-Seq. The amounts of amplified

  products are measured by this sequencing by synthesis. The sequencing data are then used to

  measure the amount of amplified products, including each allele at the polymorphic loci to

  obtain genetic data at the plurality of polymorphic loci and determine the amount of donor-

  derived cfDNA in the sample.

         37.     As an example, attached hereto as Exhibit D is a preliminary and exemplary claim

  chart detailing CareDx’s infringement of the ’658 patent. Exhibit D is not intended to limit

  Natera’s right to modify this chart or any other claim chart or allege that other activities of

  CareDx infringe the identified claims or any other claims of the ’658 patent or any other patents.

         38.     Performance of CareDx’s AlloSure test, and all variants thereof, and all CareDx

  Products using similar technology, also infringe at least one claim of the ’724 patent in the

  following ways. AlloSure, and any other CareDx Product that employs similar technology,

  determines genetic data for DNA from a first individual in a biological sample of a second

  individual. This is based on amplifying a plurality of polymorphic loci, or SNPs, on cell-free




                                                  11
Case 1:19-cv-00567-CFC-CJB Document 80 Filed 03/25/20 Page 12 of 16 PageID #: 1798




  DNA extracted from the biological sample by PCR to generate amplified products. AlloSure

  measures an amount of the amplified products by sequencing-by-synthesis on Illumina

  sequencing instruments such as MiSeq to obtain genetic data at the plurality of polymorphic loci.

  AlloSure then determines the most likely genetic data for DNA from the first individual based on

  allele frequencies in the genetic data at the plurality of polymorphic loci, in that the donor-

  derived cfDNA (most likely genetic data for DNA from the first individual) was determined

  from the background-corrected alternate allele frequencies of the recipient homozygous SNPs.

          39.     As an example, attached hereto as Exhibit H is a preliminary and exemplary claim

  chart detailing CareDx’s infringement of the ’724 patent. Exhibit H is not intended to limit

  Natera’s right to modify this chart or any other claim chart or allege that other activities of

  CareDx infringe the identified claims or any other claims of the ’724 patent or any other patents.

          40.     CareDx has thus made extensive use of Natera’s patented technology, including

  the technology described and claimed in the ’658 and ’724 patents. Natera has no choice but to

  defend its proprietary and patented technology. Natera thus requests that this Court award it

  damages sufficient to compensate for CareDx’s infringement of the ’658 and ’724 patents, find

  this case exceptional and award Natera its attorneys’ fees and costs, and grant an injunction

  against CareDx to prevent ongoing infringement of the ’658 and ’724 patents.

                 COUNT I: INFRINGEMENT OF U.S. PATENT NO. 10,526,658

          41.     Natera incorporates by reference and re-alleges the foregoing paragraphs as if

  fully set forth herein.

          42.     On information and belief, CareDx has infringed and continues to infringe

  the ’658 patent pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by

  performing, selling, or offering for sale within the United States without authority the AlloSure

  test and all other CareDx Products using similar technology. As an example, attached as Exhibit


                                                  12
Case 1:19-cv-00567-CFC-CJB Document 80 Filed 03/25/20 Page 13 of 16 PageID #: 1799




  D is a preliminary and exemplary claim chart detailing CareDx’s infringement of the ’658 patent.

  This chart is not intended to limit Natera’s right to modify the chart or allege that other activities

  of CareDx infringe the identified claims or any other claims of the ’658 patent or any other

  patents.

          43.     Exhibit D is hereby incorporated by reference in its entirety. Each claim element

  in Exhibit D that is mapped to the AlloSure test is an allegation within the meaning of the

  Federal Rules of Civil Procedure and therefore a response to each allegation is required.

                 COUNT II: INFRINGEMENT OF U.S. PATENT NO. 10,597,724

          44.     Natera incorporates by reference and re-alleges the foregoing paragraphs as if

  fully set forth herein.

          45.     On information and belief, CareDx has infringed and continues to infringe

  the ’724 patent pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by

  performing, selling, or offering for sale within the United States without authority the AlloSure

  test and all other CareDx Products using similar technology. As an example, attached as Exhibit

  H is a preliminary and exemplary claim chart detailing CareDx’s infringement of the ’724 patent.

  This chart is not intended to limit Natera’s right to modify the chart or allege that other activities

  of CareDx infringe the identified claims or any other claims of the ’724 patent or any other

  patents.

          46.     Exhibit H is hereby incorporated by reference in its entirety. Each claim element

  in Exhibit H that is mapped to the exemplary AlloSure test is an allegation within the meaning of

  the Federal Rules of Civil Procedure and therefore a response to each allegation is required.




                                                   13
Case 1:19-cv-00567-CFC-CJB Document 80 Filed 03/25/20 Page 14 of 16 PageID #: 1800




                                    PRAYER FOR RELIEF

        WHEREFORE, Natera respectfully requests the following relief:

        1.     A judgment that CareDx has infringed the ’658 patent, directly and indirectly,

               literally or under the doctrine of equivalents;

        2.     A judgment that CareDx has infringed the ’724 patent, directly and indirectly,

               literally or under the doctrine of equivalents;

        3.     An order preliminarily and permanently enjoining CareDx and its officers,

               directors, agents, servants, affiliates, employees, divisions, branches, subsidiaries,

               parents, and all others acting on behalf of or in active concert or participation

               therewith, from further infringement of the ’658 patent;

        4.     An order preliminarily and permanently enjoining CareDx and its officers,

               directors, agents, servants, affiliates, employees, divisions, branches, subsidiaries,

               parents, and all others acting on behalf of or in active concert or participation

               therewith, from further infringement of the ’724 patent;

        5.     An award of damages sufficient to compensate Natera for CareDx’s infringement

               under 35 U.S.C. § 284;

        6.     A determination that this is an exceptional case under 35 U.S.C. § 285 and that

               Natera be awarded attorneys’ fees;

        7.     Costs and expenses in this action;

        8.     An award of prejudgment and post-judgment interest; and

        9.     Such other and further relief as the Court may deem just and proper.




                                                 14
Case 1:19-cv-00567-CFC-CJB Document 80 Filed 03/25/20 Page 15 of 16 PageID #: 1801




                                           MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                           /s/ Jack B. Blumenfeld

                                           Jack B. Blumenfeld (#1014)
                                           Derek J. Fahnestock (#4705)
                                           Anthony D. Raucci (#5948)
  OF COUNSEL:                              1201 North Market Street
                                           P.O. Box 1347
  Kevin P.B. Johnson                       Wilmington, DE 19899
  QUINN EMANUEL URQUHART                   (302) 658-9200
    & SULLIVAN, LLP                        jblumenfeld@mnat.com
  555 Twin Dolphin Drive, 5th Floor        dfahnestock@mnat.com
  Redwood Shores, CA 94065                 araucci@mnat.com
  (650) 801-5000
                                           Attorneys for Natera, Inc.
  Andrew M. Holmes
  Carl G. Anderson
  QUINN EMANUEL URQUHART
    & SULLIVAN, LLP
  50 California Street, 22nd Floor
  San Francisco, CA 94111
  (415) 875-6600

  Sandra Haberny, Ph.D.
  QUINN EMANUEL URQUHART
    & SULLIVAN, LLP
  865 South Figueroa Street, 10th Floor
  Los Angeles, CA 90017
  (213) 443-3000

  March 25, 2020




                                          15
Case 1:19-cv-00567-CFC-CJB Document 80 Filed 03/25/20 Page 16 of 16 PageID #: 1802




                                 CERTIFICATE OF SERVICE

         I hereby certify that on March 25, 2020, I caused the foregoing to be electronically filed

  with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

  registered participants.

         I further certify that I caused copies of the foregoing document to be served on

  March 25, 2020, upon the following in the manner indicated:

  Brian E. Farnan, Esquire                                               VIA ELECTRONIC MAIL
  Michael J. Farnan, Esquire
  FARNAN LLP
  919 North Market Street, 12th Floor
  Wilmington, DE 19801
  Attorneys for CareDX, Inc. and The Board of
  Trustees of the Leland Stanford Junior University

  Edward R. Reines, Esquire                                              VIA ELECTRONIC MAIL
  Derek C. Walter, Esquire
  WEIL, GOTSHAL & MANGES LLP
  201 Redwood Shores Parkway
  Redwood Shores, CA 94065
  Attorneys for CareDX, Inc. and The Board of
  Trustees of the Leland Stanford Junior University

  Stephen Bosco, Esquire                                                 VIA ELECTRONIC MAIL
  WEIL, GOTSHAL & MANGES LLP
  2001 M Street NW, Suite 600
  Washington, DC 20036
  Attorneys for CareDX, Inc. and The Board of
  Trustees of the Leland Stanford Junior University



                                              /s/ Jack B. Blumenfeld
                                              __________________________
                                              Jack B. Blumenfeld (#1014)
